Citation Nr: 1223597	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-27 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1965 to January 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO). 

The Veteran appeared and testified at a Video Conference hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2012 hearing, the Veteran testified that he began receiving treatment for his back condition from the VA in the 1980s or 1990s.  A review of his claims file reveals that the earliest VA treatment records associated with his file come from December 2004.  

Pursuant to VA's duty to assist, VA has a duty to obtain records in the custody of a federal agency, including VA treatment records.  38 C.F.R. § 3.159(c)(2) (2011).  As the Veteran has referenced VA treatment records that have not been associated with his claims folder, it is imperative that VA attempt to obtain these records before issuing a final decision.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of the Veteran's records of VA treatment prior to 2005, should be obtained and associated with the claims file.  If records earlier than 2005 are not available or do not exist, then the RO/AMC should formally note the lack of existence of these records or their unavailability.  

2.  The RO shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


